     Case 19-32812         Doc 35       Filed 07/10/20 Entered 07/13/20 06:04:56             Desc Main
                                          Document     Page 1 of 3

                       UNITED STATES BANKRUPTCY COURT
                 NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

IN RE:
              PERCY WILLIAMS                                Case No. 19-32812
                                                            Chapter 13


                                          DEBTOR(S),        Judge A. Benjamin Goldgar (Lake County)
______________________________________________________________________________

 AGREED REPAY ORDER WITH PROVISION FOR STAY RELIEF UPON DEFAULT
______________________________________________________________________________

        THIS CAUSE coming on to be heard on the motion of DEUTSCHE BANK NATIONAL
TRUST COMPANY, AS TRUSTEE FOR MORGAN STANLEY ABS CAPITAL I INC. TRUST
2005-HE2, MORTGAGE PASS-THROUGH CERTIFICATES, SERIES 2005-HE2 (hereinafter,
“Creditor”), for property located at 1634 Lincoln Street, North Chicago, IL, the Court having
jurisdiction over the subject matter:

         IT IS HEREBY ORDERED:

         1.       The parties have agreed to repay the following post-petition default pursuant to the
terms of this order:

a.     Mortgage Payment(s)       (3/1/20 – 6/1/20)      4    payments    $580.84        = $2323.36 _____
                                                             @
b.     Late Charges                                          charges @   $              =   $
c      NSF Fees (if any)                                                                    $
                                   ($150 Plan Review, $700 POC, $250 POC Pay History,
d.     Bankruptcy Fees/Costs                                                                $1650.00
                                   $550 Objection to Plan)
e.     Other Amounts (if any)                                                               $
                                                        SUB TOTAL                           $3973.36
f.     Less amount received (if any):                                                       (-$         )
g.     Less amount in suspense (if any)                                                     (-$421.48       )
       Total Amount to be Repaid through this order                                         $3551.88


         2.       That Creditor must receive the following payments by the corresponding dates:

                a.     $591.98            plus the July, 2020 post-petition mortgage payment on or
                                                   before July 31, 2020;
  Case 19-32812           Doc 35     Filed 07/10/20 Entered 07/13/20 06:04:56              Desc Main
                                       Document     Page 2 of 3

              b.       $591.98         plus the August, 2020 post-petition mortgage payment on or
                                                before August 31, 2020;
              c.       $591.98         plus the September, 2020 post-petition mortgage payment
                                                on or before September 30, 2020;
              d.       $591.98         plus the October, 2020 post-petition mortgage payment on
                                                or before October 31, 2020;
              e.       $591.98         plus the November, 2020 post-petition mortgage payment
                                                on or before November 30, 2020;
              f.       $591.98         plus the December, 2020 post-petition mortgage payment
                                                on or before December 31, 2020;



       3.          That Creditor must receive the payments listed in Paragraph #2 on or before the
corresponding date. If Creditor fails to receive any one scheduled payment, the repayment schedule
is void and if the debtor fails to bring the loan post-petition current within fourteen (14) calendar
days after mailing notification to the Debtor and her attorney, the stay shall be automatically
terminated as to Creditor, its principals, agents, successors and/or assigns as to the property securing
its interest, upon filing of notice of same with the clerk of the court;


       4.          That upon completion of the repayment schedule of paragraph #2 or tender of funds
to bring the loan post-petition current under paragraph #3, the Debtor must continue to make
"timely" post-petition mortgage payments directly to Creditor continuing monthly thereafter for the
pendency of the bankruptcy;


       5.          That a payment is considered "timely", if the full payment is received in the office of
the Creditor on or before the 15th day of the month in which it is due and a late charge is due on all
payments received after the 15th day of the month (this provision applies only to the triggering of
this order and does not affect what constitutes currency of the loan post-petition);


       6.          That if Creditor fails to receive two "timely" post-petition monthly mortgage
payments and if the debtor fails to bring the loan post-petition current within fourteen (14) calendar
days after mailing notification to the Debtor and his attorney, the stay shall be automatically
terminated as to Creditor, its principals, agents, successors and/or assigns as to the property securing
its interest, upon filing of notice of same with the clerk of the court;
  Case 19-32812        Doc 35     Filed 07/10/20 Entered 07/13/20 06:04:56             Desc Main
                                    Document     Page 3 of 3

       7.       Creditor’s post-petition bankruptcy fees and costs are allowed and may be added to
the indebtedness secured by the subject mortgage. These fees and costs have been included in the
repayment schedule described herein. Creditor will file a Notice of Post-petition Mortgage Fees
under Rule 3002.1 for any fees, expenses and charges included in this Order;


       8.       In the event that Creditor should have to send out any Notices of Default, Creditor
may include up to $100 per notice, as additional attorney fees, that the Debtor must pay in addition
to whatever funds are needed to cure the default and that said additional funds must be tendered prior
to the expiration of the cure period set forth in the Notice;


       9.      Upon dismissal, discharge, chapter conversion, or relief from stay, the foregoing
terms and conditions shall cease to be binding, payments will be due pursuant to the terms of the
original loan agreement and Movant may proceed to enforce its remedies under applicable non-
bankruptcy law against the Real Property and/or against Debtors.




                                                      ENTER:



         July 10, 2020
DATED: ________________                               ____________________________________
                                                       ________________________
                                                                             ________________
                                                      UNITED
                                                      UNITE
                                                          TE  STATES
                                                           ED ST       BANKRUPTCY
                                                                TATES BANKR RUPU TC     JUDGE
                                                                                     CY JUDG


Berton J. Maley ARDC#6209399
Rachael A. Stokas ARDC#6276349
Peter C. Bastianen ARDC#6244346
Joel P. Fonferko ARDC#6276490
Brenda Ann Likavec ARDC#6330036
Karl V. Meyer ARDC#6220397
Grant W. Simmons ARDC#6330446
Codilis & Associates, P.C.
15W030 North Frontage Road, Suite 100
Burr Ridge, IL 60527
(630) 794-5300
File No. (14-19-11159)
